VAIDIK, Judge,
concurring in part and dissenting in part.
I concur in the majority's opinion in so far as it holds that Lannan applies to the instant case because Schmidt was not attacking his conviction collaterally, but rather, was challenging it on a direct appeal that was not yet final, However, I respectfully dissent from the majority's decision that Santonelli's elaim would not *1287have been successful if it had been properly presented on appeal.
Relying on Thomas to conclude that any error was harmless, and thus, Santonelli would not have succeeded on appeal, the majority posits that Santonelli's counsel went beyond "merely meeting and responding to" the erroneously admitted fact that he had a prior conviction for child molesting. Thomas, 577 N.E.2d at 219. Whether trial counsel's actions rendered any error harmless turns on what constitutes going "beyond merely meeting and responding." The majority concludes that Santonellf's counsel made offensive use of the prior conviction, and thus, he went "beyond merely meeting and responding to" the erroneously admitted facts. I disagree.
The case before us involves an obvious and permissible attempt on the part of trial counsel to minimize the damage done by the State's opening remarks regarding Santonelli's previous conviction for child molesting. Accordingly, I conclude that the majority mischaracterizes trial counsel's cross-examination of the alleged victim as an offensive use of the erroneously admitted facts, which went beyond "merely meeting and responding to" the facts.
It is a basic tenet of trial advocacy that an attorney must anticipate the potential weaknesses of his case and defuse any potentially damaging facts by bringing them out on his own. Steven Lust, Mon-ERN Trat Apvocacy, Anarysts anp Practic® 11 (2d ed. 1997). While this does not mean that the attorney may first refer to the inadmissible facts without rendering any error harmless, after opposing counsel refers to such facts, he may meet and respond to the inadmissible evidence without jeopardizing his client's appeal.
But for the State having first mentioned the previous conviction for child molesting during its opening statements, trial counsel would not have brought the conviction to the jury's attention. Trial counsel, in an effort to dissuade the jury from using the erroneously admitted conviction as evidence of "he did it onee, maybe he did it again," rebutted this inference by offering evidence to destroy it. Record at 51. See also Wesster's THirp NEw INTERNATIONAL Dictionary 1898 (1998) (defining rebuttal as "the giving of evidence in a legal suit to destroy the effect of evidence introduced by the other side in the same suit"). This is an example of good trial advocacy that should not be punished by rendering any error the trial court may have made harmless.
Trial counsel questioned the victim about the prior conviction in order to put such evidence in a different light for the jury. As such, I find that trial counsel's cross-examination of the victim merely rebutted the State's reference to the previous conviction in its opening statement, and therefore his use of the erroneously admitted facts was purely defensive. To classify trial counsel's actions otherwise would have a chilling effect.
The majority places trial counsel in a precarious position by restricting their ability to respond to improper evidence without risking the chance that their actions may be considered offensive, thereby rendering any error the trial court may have made in admitting those facts harmless. See Thomas, 577 N.E.2d at 219 (positing "[wle believe that it is more reasonable to allow a party aggrieved by the erroneous admission of evidence ... to respond to such improper evidence without sacrificing the right to appellate recourse. In this way the objecting party may nevertheless seek to salvage an acceptable result at trial, thus eliminating the need for appeal."). I decline to impose such a Hob-son's choice on trial counsel.